Citation Nr: 1734152	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  13-28 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and anxiety.

2. Entitlement to service connection for tremors, to include secondary to an acquired psychiatric disorder and/or secondary to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2016.  A transcript of the hearing is contained in the claim file.

The Board notes the Veteran submitted a withdrawal of his appeal for an acquired psychiatric disorder in a May 2015 written statement to VA.  After this withdrawal, the Veteran continued to pursue his appeal, including participating in a Board hearing in August 2016.  The RO did not act or recognize the Veteran's attempt to withdraw his appeal, and based on the Veteran's actions after submitting the May 2015 statement, the Board construes the appeal as continued by the Veteran.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends he is entitled to service connection for PTSD and tremors.  He believes his tremors may be secondary to PTSD and/or Agent Orange exposure.  

The Board finds that VA has not met its duty to assist the Veteran in obtaining an adequate examination for the purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran filed a claim for a PTSD and tremors in June 2010.  In May 2011, the Veteran was afforded a VA examination for PTSD.  A review of the record shows the Veteran never received a VA examination addressing tremors; therefore an examination is required.  Given the Veteran's hearing testimony as to the history of tremors, an examination is necessary under 38 C.F.R. § 3.159(c)(4).

In addition, although the October 2011 VA examiner did address the Veteran's PTSD claim, the Board finds the examination inadequate to properly adjudicate the appeal before the Board as the examiner failed to provide an opinion on the Veteran's acquired psychiatric condition.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Although the examiner found no diagnosis of PTSD, the examiner did diagnose the Veteran with anxiety disorder.  The examiner did not provide a nexus opinion to address whether the Veteran's anxiety disorder was connected to the Veteran's service.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding treatment records, with the help of the Veteran, from VA facilities or any other entities the Veteran identifies.

2.  The Veteran must be afforded a new VA mental health examination, with a psychiatrist or psychologist who has reviewed the claims file.  The examiner is requested to offer diagnoses for each current psychiatric disorder (e.g., anxiety disorder) and provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disabilities are etiologically related to service.  All opinions must be supported by a detailed rationale.  A report of this examination must be added to the claims file before the development in paragraph 3 is initiated.  

3.  Next, the Veteran must be afforded a VA neurological exmaiantion, with an examiner who has reviewed the claims file.  The examiner(s) must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's claimed tremors are etiologically related to service, including herbicide agent exposure therein.  If the examiner in paragraph 2 determined that an acquired psychiatric disorder is etiologically related to service, the examiner must provide opinions as to: 1) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's tremors are caused by the acquired psychiatric disorder(s); and 2) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's tremors are aggravated by the acquired psychiatric disorder(s). All opinions must be supported by a detailed rationale.   

3. After undertaking any other development deemed appropriate, the AOJ must readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and arguments on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




